Title: From George Washington to James Mercer, 3 October 1792
From: Washington, George
To: Mercer, James



Dear Sir,
Mount Vernon Oct. 3d 1792

It has long been in my mind to ask you, though I have never yet done it, if you could give me any information of a conveyance

of the Lotts I purchased at Colo. Mercer’s sale of Land in Frederick County in the year 1774. I can find no Deeds for these Lotts amongst my land papers; but by recurring to Letters which have passed between you & me (in a settlement of Accts with your Brother Colo. Jno. F. Mercer in August last) it would appear as if this had been done through your Agency. If so, your memory (much better I am sure than mine) may furnish you with the fact, and with the circumstances attending it—or, if it should not, and you would be so obliging when in Richmond to examine the Clerks Office of the General Court to see if any Deeds from you to me, by way of re-conveyance (for this I think was the mode suggested) are on record, it would be doing me an acceptable favor. If none is to be found there nor in the Frederick Office, I am yet without a legal title to the Land, although the purchase money has been allowed in the Settlement before alluded to, with interest thereon agreeably to the tenor of the Sale. With sincere esteem & regard I am—Dear Sir Your Affecte Servt

Go: Washington

